              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

ERIC SHAWN RAY,                                )
                                               )
                             Petitioner,       )
                                               )
v.                                             )          No. CIV 19-159-JHP-KEW
                                               )
KEVIN CLARDY, Sheriff,                         )
                                               )
                             Respondent.       )

                                 OPINION AND ORDER

       Petitioner has filed a motion requesting the Court to appoint counsel (Dkt. 9). He also

has requested copies of this Court’s local rules, 28 U.S.C. § 2241, and 42 U.S.C. § 1983. Id.

       Petitioner’s bears the burden of convincing the Court that his claim has sufficient

merit to warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th

Cir. 1985) (citing United States v. Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)). The

Court has carefully reviewed the merits of Petitioner’s claims, the nature of factual issues

raised in his allegations, and his ability to investigate crucial facts. McCarthy, 753 F.2d at

838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)). After considering

Petitioner’s ability to present his claims and the complexity of the legal issues raised by the

claims, the Court finds that appointment of counsel is not warranted. See Williams v. Meese,

926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57 F.3d 978, 979 (10th

Cir. 1995).

       Regarding Petitioner’s request for copies of certain legal materials, the Court Clerk

is directed to send Petitioner a copy of this Court’s Local Civil Rules, as well as copies of
28 U.S.C. § 2241 and 42 U.S.C. § 1983.

      ACCORDINGLY, Petitioner’s motion for appointment of counsel and for copies of

certain legal material (Dkt. 19) is DENIED with respect to appointment of counsel and

GRANTED with respect to his request for copies of this Court’s Local Civil Rules, 28 U.S.C.

§ 2241, and 42 U.S.C. § 1983.

      IT IS SO ORDERED this 18th day of June 2019.
